FILED
                            NOT FOR PUBLICATION                              OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30295

              Plaintiff-Appellee,                D.C. No. 3:15-cr-05315-RJB

 v.
                                                 MEMORANDUM*
DEREK C. ALEXANDER,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Derek C. Alexander appeals from the district court’s order denying his

motion to reverse his bench-trial convictions for unsafe driving, in violation of 38

C.F.R. § 1.218(b)(33), and disorderly conduct, in violation of 38 C.F.R.

§ 1.218(b)(11). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alexander contends that there is insufficient evidence to support his

convictions. We review sufficiency claims de novo, asking “if viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

See United States v. Duran, 189 F.3d 1071, 1078 (9th Cir. 1999). The government

presented sufficient evidence to allow a rational fact finder to conclude beyond a

reasonable doubt that Alexander operated his vehicle in an unsafe manner before

and during the traffic stop on the morning of January 16, 2015. The government

also presented sufficient evidence to allow a rational fact finder to conclude

beyond a reasonable doubt that Alexander intended to, and did, disrupt the normal

operations of the Veterans Affairs facility by repeatedly screaming at police

officers in the lobby of the building and refusing to obey their commands over a

prolonged period of time. See United States v. Agront, 773 F.3d 192, 199-200 (9th

Cir. 2014).

      AFFIRMED.




                                           2                                     15-30295